Sappi Limited Corporate Accounting (Reg. no 1936/008963/06) PO Box 31560 2017 Braamfontein South Africa Tel+ 27 (0)11 407 8111 Fax +27 (0)11 403 8854 October 5, 2007 Ms. Jennifer Thompson Securities and Exchange Commission Division of Corporation Finance Mail Stop 4561 100 F Street, N.E. Washington, D.C. 20549 via facsimile (202) 772-9210 Re: Sappi Limited September 27, 2007 Comment Letter File No. 1-14872 Dear Ms. Thompson: On September 27, 2007, we received your comment letter via facsimile transmission regarding Sappi Limited's Annual Report on Form 20-F for the fiscal year ended October 1, 2006, which was filed on December 15, 2006.Because our fiscal year ended on September 30, 2007, we are devoting substantial resources to year-end activities.Accordingly, we currently anticipate being able to provide you with a comprehensive and detailed response to the comments stated in the abovementioned comment letter by no later than October 30, 2007. Thank you for your time and consideration with this matter. Sincerely, /s/ Laurence Newman Laurence Newman, Group Financial Controller Directors: E van As (Chairman), R J Boëttger (Chief Executive Officer), D C Brink, Prof M Feldberg (USA), J E Healey (USA), Dr D Konar, H C Marnsch (Germany), Mr J D McKenzie, Mrs K R Osar (USA), Mrs B Radebe, Sir A N R Rudd (UK), Dr F A Sonn, M R Thompson Secretaries: Sappi Management Services (Pty) Ltd (Reg. No. 1989/001134/07)
